Turley J.
delivered the opinion of the court.
The first question is as to the correctness of the decision sustaining the demurrer to the two first pleas. We have no doubt, but that the law was correctly adjudged. To make these pleas good, there should have been an averment, that they, the defendants, or their intestate, were ready on the day specified in the contract to deliver the cotton; that neither the plaintiffs, nor any person for them, were present during the day to receive the same, and that they have always since been ready to deliver the same. This point has been determined in the case of Waters and McAllister, 4 Haywood: and Tiernan v. Napier, Pecks Rep. 189, which leaves the question no longer debatable.
The 2nd question is, as to the correctness of the verdict of the jury, on the issue, upon the plea of fully administered. Tho finding is a general one against the plea, without as-*416cei'ta^n*11S ^Ie balance of assets unadministered. This unquestionably bad, for no judgment for - any particular sum can be entered on such a finding; this has been settled for so great a length of time, and by so well adjudged cases, that it is not deemed necessary to enter into an investigation of the reasons therefor. See 2 Washington’s Rep. 301. 5 Cranch Rept. 19, and tlie authorities there referred to. Butin answer to this, it is said, that the plea of fully administered is badly pleaded that it is an immaterial plea, and having been found, against the defendants, they are barred thereby, and cannot have a repleader. If this were an immaterial plea, this position is most cleaaly sustained by the authorities referred to by the counsel for the defendants ill error. But we think the plea, though informal, is good, especially after verdict, and that it does not tender an immaterial issue. It is a general plea, that they’the defendants'have fully administered all the goods and chattels rights and credits, of their intestate, which have come to their hands to be administered. This shall be intended to speak, as to the time, when the plea' is filed.
The judgment will therefore be reversed, and the case- re manded for further proceedings.
Judgment reversed.